Appeal from an order of the Supreme Court, Onondaga County (Thomas J. Murphy, J), entered October 17, 2006 in a personal injury action. The order, among other things, denied the motion of defendants Joseph DeMunn and Bunzl Distribution Leasing, Inc. to strike plaintiffs’ note of issue and granted plaintiffs’ cross motion for partial summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs. Present— Hurlbutt, J.P., Martoche, Smith, Fahey and Green, JJ.